Exhibit 10.2
 
 
REGISTRATION RIGHTS AGREEMENT


This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of this 30th day of March, 2012, by and between (i) National Holdings
Corporation, a Delaware corporation (the “Company”), and (ii) National
Securities Growth Partners LLC, a Delaware limited liability company (the
“Series E Investor”).


WHEREAS, the Series E Investor has agreed to purchase from the Company, and the
Company has agreed to sell and issue to the Series E Investor, two 6%
convertible subordinated promissory notes having aggregate principal amounts of
$3,300,000 and $700,000, respectively (the “3,300,000 Convertible Note” and the
“$700,000 Convertible Note” and collectively the “Convertible Notes”), which
shall be convertible into 6,600,000 and 1,400,000 shares of the Company’s common
stock, $0.02 par value per share (the “Common Stock”), respectively, and
warrants to purchase 6,600,000 and 1,400,000 shares of Common Stock,
respectively (the “6,600,000 Warrant” and the “1,400,000 Warrant” and,
collectively, the “First Warrants”), all upon the terms and conditions set forth
in that certain Securities Purchase Agreement, dated March 30, 2012, by and
between the Company and the Series E Investor (the “Purchase Agreement”) upon
the First Debt Closing Date and Second Debt Closing Date, as applicable;


WHEREAS, the Company has agreed to issue and sell to the Series E Investor, and
the Series E Investor has agreed to purchase from the Company, (i) an aggregate
of up to 120,000 shares (each, a “Share” and together, the “Shares”) of a newly
created class of Series E Preferred Stock (the “Series E Stock”) initially
convertible into shares of the Company’s Common Stock, at a purchase price of
$50.00 per Share and (ii) a warrant (the “Second Warrant”, and together with the
First Warrants, the “Warrants”) to purchase an aggregate of up to 12,000,000
shares of Common Stock, in each case, pursuant to the terms and conditions set
forth in the Purchase Agreement upon the Equity Closing Date;


WHEREAS, without any further action by the parties to this Agreement, upon the
First Debt Closing Date, the Second Debt Closing Date and the Equity Closing
Date, as applicable, the Series E Registrable Securities (as defined below)
shall include all Conversion Shares and Warrant Shares underlying the Units
issued to the Series E Investor on the First Debt Closing Date, the Second Debt
Closing Date and Equity Closing Date, as applicable;


WHEREAS, the terms of the Purchase Agreement provide that it shall be a
condition precedent to the First Debt Closing and the Second Debt Closing (and
if not executed and delivered prior to the Equity Closing) such Equity Closing,
respectively, that the Company and the Series E Investor execute and deliver
this Agreement; and


WHEREAS, capitalized terms used herein but not defined shall have the meaning
ascribed to such term in the Purchase Agreement.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 


1.           Certain Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings:


“1933 Act” means the U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.


“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.


“Allowed Delay” as defined in Section 2(g)(ii) hereto.


“Business Day” means a day, other than a Saturday, Sunday or holiday, on which
banks in New York City are open for the general transaction of business.


“Common Stock” shall have the meaning as defined in the recitals, and any
securities into which such shares may hereinafter be reclassified.


“Conversion Shares” means the shares of Common Stock or other securities
issuable upon conversion of the Series E Stock and Common Stock issuable upon
conversion of the Convertible Notes.


“Effectiveness Period” as defined in Section 4(b) hereto.


“First Warrants” shall have the meaning as defined in the recitals.


“July 2010 Registrable Securities” means (a) all of the shares of Common Stock
issuable upon conversion in full of those certain shares of Series C Preferred
Stock, issued in July 2010 (the “Series C Preferred Stock”) (assuming on such
date the Series C Preferred Stock is converted in full), (b) all shares of
Common Stock then issuable upon exercise of those certain warrants, issued in
July 2010 (the “July 2010 Warrants”) (assuming on such date the July 2010
Warrants are exercised in full), (c) any additional shares of Common Stock
issuable in connection with any anti-dilution provisions in the Series C
Preferred Stock or July 2010 Warrants and (d) any securities issued or then
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the foregoing; provided, that, a security shall
cease to be a July 2010 Registrable Security upon (a) sale pursuant to a
Registration Statement or Rule 144 under the 1933 Act, or (b) such security
becoming eligible for resale without restrictions pursuant to Rule 144.


“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference or deemed to be incorporated by reference in such prospectus.
 
 
2

--------------------------------------------------------------------------------

 


“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.


“Registrable Securities” shall mean (i) the Series E Registrable Securities,
(ii) the St. Cloud Registrable Securities, (iii) the July 2010 Registrable
Securities, (iv) the September 2010 Registrable Securities and (v) any other
securities issued or issuable with respect to or in exchange for Registrable
Securities; provided, that a security shall cease to be a Registrable Security
upon (a) sale pursuant to a Registration Statement or Rule 144 under the 1933
Act, or (b) such security becoming eligible for resale by the applicable
Securityholder (as defined below) without restrictions pursuant to Rule 144.


“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus and any amendments and supplements to such Registration Statement,
including pre- or post-effective amendments, all exhibits thereto and all
material incorporated by reference or deemed incorporated by reference in such
Registration Statement.


“Rule 144” shall mean Rule 144 promulgated by the SEC pursuant to the 1933 Act
and any successor or substitute rule, law or provision.
 
“Rule 415” means Rule 415 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended or interpreted from time to time, or any similar rule
or regulation hereafter adopted by the Commission having substantially the same
purpose and effect as such Rule.


“SEC” means the U.S. Securities and Exchange Commission.


“SEC Guidance” means (i) any publicly-available written guidance, or rule of
general applicability of the SEC staff, (ii) written comments, requirements or
requests of the SEC staff to the Company in connection with the review of a
Registration Statement, or (iii) the 1933 Act.


“Securityholders” means the holders of the Series C Preferred Stock, Series D
Preferred Stock and the Series E Investor.


“September 2010 Registrable Securities” means (a) all of the shares of Common
Stock issuable upon conversion in full of those certain shares of Series D
Preferred Stock, issued in September 2010 (the “Series D Preferred Stock”)
(assuming on such date the Series D Preferred Stock is converted in full), (b)
all shares of Common Stock then issuable upon exercise of those certain
warrants, issued in September 2010 (the “September 2010 Warrants”) (assuming on
such date the September 2010 Warrants are exercised in full), (c) any additional
shares of Common Stock issuable in connection with any anti-dilution provisions
in the Series D Preferred Stock or September 2010 Warrants and (d) any
securities issued or then issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing;
provided, that, a security shall cease to be a September 2010 Registrable
Security upon (a) sale pursuant to a Registration Statement or Rule 144 under
the 1933 Act, or (b) such security becoming eligible for resale without
restrictions pursuant to Rule 144.
 
 
3

--------------------------------------------------------------------------------

 


“Series E Registrable Securities” means (i) all Conversion Shares originally
issued, directly or indirectly, to the Series E Investor or any of its
Affiliates, (ii) all Warrant Shares originally issued, directly or indirectly,
to the Series E Investor or any of its Affiliates, and (iii) all shares of
Common Stock issued or issuable, directly or indirectly, with respect to the
Conversion Shares or Warrant Shares upon exercise, conversion or exchange or by
way of stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization,
including, for the avoidance of doubt, all Conversion Shares and Warrant Shares
issued directly or indirectly to the Series E Investor upon the First Debt
Closing Date, the Second Debt Closing Date and the Equity Closing Date, as
applicable, pursuant to the Purchase Agreement.   As to any particular Series E
Registrable Securities, such securities shall cease to be Series E Registrable
Securities when they have been (a) distributed to the public pursuant to an
offering registered under the 1933 Act, (b) sold in compliance with Rule 144, or
(c) may be sold by the Series E Investor under Rule 144 without any restriction.


 “St. Cloud Registrable Securities” means (a) all of the shares of Common Stock
then held by St. Cloud Capital Partners II, L.P. or its affiliates, (b) all of
the shares of Common Stock issuable upon conversion in full of those certain 10%
Convertible Notes, dated June 30, 2008 (the “St. Cloud Notes”) (assuming on such
date the St. Cloud Notes are converted in full), (c) all shares of Common Stock
then issuable upon exercise of those certain warrants, dated June 30, 2008 (the
“St. Cloud Warrants”) (assuming on such date the St. Cloud Warrants are
exercised in full), (d) any additional shares of Common Stock issuable in
connection with any anti-dilution provisions in the St. Cloud Notes or the St.
Cloud Warrants and (e) any securities issued or then issuable upon any stock
split, dividend or other distribution, recapitalization or similar event with
respect to the foregoing; provided, that, a security shall cease to be a St.
Cloud Registrable Security upon (a) sale pursuant to a Registration Statement or
Rule 144 under the 1933 Act, or (b) such security becoming eligible for resale
without restrictions pursuant to Rule 144.


“Underwritten Offering” shall mean a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.


“Warrants” shall have the meaning as defined in the recitals.


“Warrant Shares” means the shares of Common Stock or other securities issuable
upon the exercise of the Warrants.


2.              Registration Rights.


(a)           Right to Demand Registration.  In the event that the Company
receives a written request from the Series E Investor, calling upon the Company
to effect a registration on Form S-1 or any similar long-form registration (a
“Long Form Registration”), or on Form S-3 (including pursuant to Rule 415 under
the 1933 Act) or any similar short-form registration (a “Short Form
Registration” and together with the Long Form Registration, a “Demand
Registration”), if available, the Company will:
 
 
4

--------------------------------------------------------------------------------

 
 
(i)           give written notice of the proposed registration within ten (10)
days of notice thereof, and any related qualification or compliance, to all
other Securityholders;
 
(ii)           as soon as practicable, effect such registration and all such
qualifications and compliances as may be so requested and as would permit or
facilitate the sale and distribution of all or such portion of the Series E
Investor’s Registrable Securities as are specified in such written request to
the Company given within fifteen (15) days after receipt of such written notice
from the Company; provided, however, that the Company shall not be obligated to
effect any such registration, qualification or compliance pursuant to this
Section 2(a) if (i) the Series E Investor, together with any other
Securityholders of the Company entitled to inclusion in such registration, if
any, proposes to sell Registrable Securities and such other securities (if any)
at an aggregate price to the public (net of any underwriters’ discounts or
commissions) of less than $1,000,000; (ii) if the Company shall furnish to the
Series E Investor a certificate signed by the President of the Company stating
that, in the good faith judgment of the Board, it would be detrimental to the
Company and its stockholders for such Demand Registration to be effected at such
time, in which event the Company shall have the right to defer the filing of the
Registration Statement for a period of not more than 120 days after receipt of
the request of the Series E Investor under this Section 2(a) (provided, however,
that the Company shall not utilize this right more than once in any twelve (12)
month period); (iii) if the Company has already effected three (3) Demand
Registrations for the Series E Investor pursuant to this Section 2(a); or (iv)
if the Company would be required to qualify to do business or to execute a
general consent to service of process in effecting such registration,
qualification or compliance; and
 
(iii)           Subject to the foregoing, the Company shall file a Registration
Statement covering the Registrable Securities and other securities so requested
to be registered as soon as practicable after receipt of the request of the
Series E Investor.
 
Notwithstanding the foregoing, the Company shall use its reasonable best efforts
to cause a Registration Statement to be registered on Form S-3 (or any successor
form), and if the Company is not then eligible under the 1933 Act to use Form
S-3, any Registration Statement shall be registered on a form for which the
Company may qualify and the Company shall take all commercially reasonable steps
to qualify for such form.
 
(b)           Piggyback Registration.  The Company agrees that if, at any time,
and from time to time, after the date hereof, the Board shall authorize the
filing of a Registration Statement under the 1933 Act (other than a Registration
Statement on Form S-8, Form S-4 or any other form that does not include
substantially the same information as would be required in a form for the
general registration of securities) in connection with the proposed offer of any
of its securities by it or any of its stockholders, the Company shall: (A)
promptly notify the Series E Investor that such Registration Statement will be
filed and that the Registrable Securities then held by the Series E Investor
will be included in such Registration Statement at the Series E Investor’s
request; (B) cause such Registration Statement to cover all of such Registrable
Securities issued to the Series E Investor for which the Series E Investor
requests inclusion; (C) use best efforts to cause such Registration Statement to
become effective as soon as practicable; and (D) take all other reasonable
action necessary under any Federal or state law or regulation of any
governmental authority to permit all such Registrable Securities that have been
issued to the Series E Investor to be sold or otherwise disposed of, and will
maintain such compliance with each such Federal and state law and regulation of
any governmental authority for the period necessary for the Series E Investor to
promptly effect the proposed sale or other disposition.
 
 
5

--------------------------------------------------------------------------------

 


(c)           Notwithstanding any other provision of this Section 2, the Company
may at any time, abandon or delay any registration commenced by the Company.  In
the event of such an abandonment by the Company, the Company shall not be
required to continue registration of shares requested by the Series E Investor
for inclusion, the Series E Investor shall retain the right to request inclusion
of shares as set forth above and the withdrawn registration shall not be deemed
to be a registration request for the purposes of Section 2(d) below.


(d)           The Series E Investor shall have the right to request inclusion of
any of its Registrable Securities in a Registration Statement as described in
this Section 2 up to two (2) times.


(e)             Additional Registration Statements.  If during the Effectiveness
Period, subject to Section 2(g)(ii) and SEC Guidance, the Registrable Securities
at any time exceeds 100% of the number of Registrable Securities then registered
for resale in the Registration Statement, then the Company shall file as soon as
reasonably practicable an additional Registration Statement covering the resale
by the Series E Investor of not less than the number of such unregistered
Registrable Securities.
 
(f)             Expenses.  Except as set forth in Section 3(e), the Company will
pay all expenses associated with each registration, including filing and
printing fees, the Company’s counsel and accounting fees and expenses, costs
associated with clearing the Registrable Securities for sale under applicable
state securities laws and listing fees.  The Series E Investor shall be
responsible for all other expenses in connection with the registration,
including fees and expenses of counsel, discounts, commissions, fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals with respect to the Registrable Securities being sold.
 
(g)           Effectiveness.
 
(i)           Subject to the terms and conditions of this Agreement, the Company
shall use commercially reasonable efforts to have the Registration Statement
declared effective.  The Company shall notify the Series E Investor by facsimile
or e-mail as promptly as practicable after any Registration Statement is
declared effective and shall simultaneously provide the Series E Investor with
copies of any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.
 
(ii)           For not more than twenty (20) consecutive days or for a total of
not more than sixty (60) days in any twelve (12) month period, the Company may
delay the disclosure of material non-public information concerning the Company,
by suspending the use of any Prospectus included in any Registration Statement
contemplated hereunder containing such information, the disclosure of which at
the time is not, in the good faith opinion of the Company, in the best interests
of the Company (an “Allowed Delay”); provided, that the Company shall promptly
(a) notify the Series E Investor in writing of the existence of (but in no
event, without the prior written consent of the Series E Investor, shall the
Company disclose to the Series E Investor any of the facts or circumstances
regarding) material non-public information giving rise to an Allowed Delay, (b)
advise the Series E Investor in writing to cease all sales under the
Registration Statement until the end of the Allowed Delay and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.
 
 
6

--------------------------------------------------------------------------------

 


(h)           Other Registration Rights Agreements. Nothing in this Agreement
shall limit the Company’s right to grant registration rights, including, without
limitation, demand or “piggyback” registration rights, to any other person.
 
3.           Cut-Backs due to Underwriters or SEC Guidance.  Notwithstanding any
other provision of this Agreement, if any (i) managing underwriter gives the
Company its written opinion that the total number or dollar amount of securities
requested to be included in the registration exceeds the number or dollar amount
of securities that can be sold or (ii) SEC Guidance sets forth a limitation on
the number of Registrable Securities permitted to be registered on a particular
Registration Statement (and notwithstanding that the Company used diligent
efforts to advocate with the Commission for the registration of all or a greater
portion of Registrable Securities), unless otherwise directed in writing by the
Series E Investor as to its Series E Registrable Securities, the number of
Series E Registrable Securities to be registered on such Registration Statement
will first be reduced by Series E Registrable Securities represented by Warrant
Shares, second by Series E Registrable Securities represented by Conversion
Shares and third by Series E Registrable Securities represented by Common Stock.


4.           Company Obligations.  In connection with the Company’s obligations
under this Agreement to file a Registration Statement with the SEC and to use
its commercially reasonable efforts to cause a Registration Statement to become
effective in accordance with the terms hereof, the Company will, as
expeditiously as possible:
 
(a)           prepare and file with the SEC a Registration Statement with
respect to such Registrable Securities and thereafter use commercially
reasonable efforts to cause such Registration Statement to become effective and
to remain continuously effective, and such Registration Statement shall include
the plan of distribution attached hereto as Exhibit A; provided, that, before
filing a Registration Statement or Prospectus or any amendments or supplements
thereto, the Company will furnish within a reasonable period of time prior to
filing to the counsel selected by the holders of a majority of the Registrable
Securities covered by such Registration Statement copies of all such documents
proposed to be filed, which documents will be subject to review of such counsel;
 
(b)           notify each holder of Registrable Securities of the effectiveness
of each Registration Statement filed hereunder and prepare and file with the SEC
such amendments and post-effective amendments to the Registration Statement and
the Prospectus as may be necessary to keep the Registration Statement effective
for a period that will terminate upon the earlier of (i) six months in the case
of underwritten registrations, (ii) 36 months in the case of shelf
registrations, (iii) the date on which all Registrable Securities covered by
such Registration Statement may be sold without restriction pursuant to Rule
144, or (iv) in any event, when all of the securities covered by such
Registration Statement during such period have been disposed of in accordance
with the intended methods of disposition by the seller or sellers thereof set
forth in such Registration Statement (but, in any event, not before the
expiration of any longer period required under the 1933 Act, or, if such
Registration Statement relates to an Underwritten Offering, such longer period
as in the opinion of counsel for the underwriters a prospectus is required by
law to be delivered in connection with sales of Registrable Securities by an
underwriter or dealer (the “Effectiveness Period”) and to comply with the
provisions of the 1933 Act and the 1934 Act with respect to the distribution of
all of the Registrable Securities covered thereby in accordance with the
intended methods of disposition by the sellers thereof set forth in such
Registration Statement;
 
 
7

--------------------------------------------------------------------------------

 


(c)           furnish to the Series E Investor such number of copies of a
Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as the Series E Investor may
reasonably request in order to facilitate the disposition of the Series E
Registrable Securities owned by the Series E Investor that are covered by the
related Registration Statement;
 
(d)           use commercially reasonable efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement
and, (ii) if such order or suspension is issued, obtain the withdrawal of any
such order or suspension at the earliest possible moment and notify each holder
of Registrable Securities of the issuance of such order and the resolution
thereof or its receipt of notice of the initiation of any proceeding such
purpose;


(e)           prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with the
Series E Investor and its counsel in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions requested by the Series E
Investor as shall be reasonably appropriate in the opinion of the Company and do
any and all other commercially reasonable acts or things necessary or advisable
to enable the distribution in such jurisdictions of the Registrable Securities
covered by the Registration Statement; provided, however, that the Company shall
not be required in connection therewith or as a condition thereto to (i) qualify
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 4(e), (ii) subject itself to general taxation in
any jurisdiction where it would not otherwise be so subject but for this Section
4(e), or (iii) file a general consent to service of process in any such
jurisdiction; and provided further that (notwithstanding anything in this
Agreement to the contrary with respect to the bearing of expenses) if any
jurisdiction in which any of such Registrable Securities shall be qualified
shall require that expenses incurred in connection with the qualification
therein of any such Registrable Securities be borne by the selling Series E
Investor, then the selling Series E Investor shall, to the extent required by
such jurisdiction, pay its pro rata share of such qualification expenses;


(f)           use commercially reasonable efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;
 
 
8

--------------------------------------------------------------------------------

 
 
(g)           immediately notify the Series E Investor, at any time when a
Prospectus relating to Registrable Securities is required to be delivered under
the 1933 Act, upon discovery that, or upon the happening of any event as a
result of which, the Prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, and at the
request of any such holder, promptly prepare and furnish to such holder a
reasonable number of copies of a supplement to or an amendment of such
Prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;
 
(h)           otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
take such other actions as may be reasonably necessary to facilitate the
registration of the Registrable Securities hereunder;
 
(i)   enter into such customary agreements (including underwriting agreements in
customary form) and take all such other actions as the holders of a majority of
the Registrable Securities being sold or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities;
 
(j)    make available for inspection by any seller of Registrable Securities,
any underwriter participating in any disposition pursuant to such Registration
Statement, and any attorney, accountant, or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate and
business documents and properties of the Company as shall be necessary to enable
them to exercise their due diligence responsibility, and cause the Company’s
officers, directors, employees, agents, representatives, and independent
accountants to supply all such information reasonably requested by any such
seller, underwriter, attorney, accountant, or agent in connection with such
Registration Statement; provided, however, that any such information furnished
by the Company that is non-public shall be used in connection with such
registration only, and shall be kept confidential by any of the foregoing
recipients; and


(k)           With a view to making available to the Series E Investor the
benefits of Rule 144 (or its successor rule) and any other rule or regulation of
the SEC that may at any time permit the Series E Investor to sell shares of
Common Stock to the public without registration, the Company covenants and
agrees to use commercially reasonable efforts to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144;
(ii) file with the SEC in a timely manner all reports and other documents
required of the Company under the 1934 Act; (iii) furnish to the Series E
Investor upon request, as long as the Series E Investor owns any Registrable
Securities, (A) a written statement by the Company that it has complied with the
reporting requirements of the 1934 Act, (B) a copy of the Company’s most recent
annual or quarterly report, and (C) such other information as may be reasonably
requested in order to avail the Series E Investor of any rule or regulation of
the SEC that permits the selling of any such Registrable Securities without
registration; and (iv) reasonably assist and cooperate with the Series E
Investor (including coordination with the Company’s transfer agent and procuring
appropriate legal opinions) in the Series E Investor’s efforts to sell shares of
Common Stock included as part of the Registrable Securities under Rule 144 (or
its successor rule).
 
 
9

--------------------------------------------------------------------------------

 


5.           Due Diligence Review; Information.  The Company shall make
available, during normal business hours, for inspection and review by the Series
E Investor, advisors to and representatives of the Series E Investor (who may or
may not be affiliated with the Series E Investor and who are reasonably
acceptable to the Company), all financial and other records, all SEC Documents
(as defined in the Purchase Agreement) and other filings with the SEC, and all
other corporate documents and properties of the Company as may be reasonably
necessary for the purpose of such review, and cause the Company’s officers,
directors and employees, within a reasonable time period, to supply all such
information reasonably requested by the Series E Investor or any such
representative, advisor or underwriter in connection with such Registration
Statement (including, without limitation, in response to all questions and other
inquiries reasonably made or submitted by any of them), prior to and from time
to time after the filing and effectiveness of the Registration Statement for the
sole purpose of enabling the Series E Investor and such representatives,
advisors and underwriters and its respective accountants and attorneys to
conduct initial and ongoing due diligence with respect to the Company and the
accuracy of such Registration Statement.
 
6.           Obligations of the Series E Investor.


(a)           The Series E Investor shall furnish in writing to the Company such
information regarding the Series E Investor, the Registrable Securities held by
it, the intended method of disposition of the Registrable Securities held by the
Series E Investor and its beneficial ownership of the Company’s securities,
including who has the right to vote or dispose of such securities on behalf of
the Series E Investor, if other than the Series E Investor, as shall be
reasonably required to effect the registration of such Registrable Securities
and shall execute and deliver such documents in connection with such
registration as the Company may reasonably request.  At least five (5) Business
Days prior to the first anticipated filing date of any Registration Statement,
the Company shall notify the Series E Investor of the information the Company
requires from the Series E Investor electing to have any of the Registrable
Securities held by it included in the Registration Statement.  The Series E
Investor shall provide such information to the Company at least two (2) Business
Days prior to the first anticipated filing date of such Registration Statement
if the Series E Investor elects to have any of the Registrable Securities
included in the Registration Statement.
 
(b)           The Series E Investor agrees to cooperate with the Company as
reasonably requested by the Company in connection with the preparation and
filing of a Registration Statement hereunder, unless the Series E Investor has
notified the Company in writing of its election to exclude all of its
Registrable Securities from such Registration Statement.
 
(c)           The Series E Investor agrees that, upon receipt of any notice from
the Company of the happening of an event pursuant to Section 4(g) hereof, the
Series E Investor will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities, until the Series E Investor’s receipt of the copies of the
supplemented or amended prospectus filed with the SEC and until any related
post-effective amendment is declared effective and, if so directed by the
Company, the Series E Investor shall deliver to the Company (at the expense of
the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in the Series E Investor’s possession of the Prospectus
covering the Registrable Securities current at the time of receipt of such
notice.
 
 
10

--------------------------------------------------------------------------------

 
 
7.           Participation in Underwritten Registrations.
 
(a)   The Series E Investor may not participate in any Underwritten Offering
unless the Series E Investor:
 
 (i) agrees to sell the Series E Investor’s securities on the basis provided in
any underwriting arrangements approved by the Series E Investor or other persons
entitled hereunder to approve such arrangements (including, without limitation,
pursuant to the terms of any over-allotment or “green shoe” option requested by
the managing underwriter(s)); provided, that, no holder of Registrable
Securities will be required to sell more than the number of Registrable
Securities that such holder has requested the Company to include in any
Underwritten Offering; and
 
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements, and other documents reasonably required under the terms
of such underwriting arrangements.
 
(b)   If the Series E Investor elects to participate in any registration
hereunder, the Series E Investor agrees that, upon receipt of any notice from
the Company of the happening of any event of the kind described in Sections 4(d)
or (g) above, the Series E Investor will forthwith discontinue the disposition
of its Registrable Securities pursuant to the Registration Statement until
receipt of the notification set forth in Section 4(d) or copies of a
supplemented or amended prospectus as contemplated by such Section (e), as
applicable.  In the event that the Company shall give any such notice, the
applicable time period mentioned in Section 4(b) during which a Registration
Statement is to remain effective shall be extended by the number of days during
the period from and including the date of the giving of such notice pursuant to
Sections (d) or (g) to and including the date when each seller of a Registrable
Security covered by such Registration Statement shall have received the notice
contemplated by Section 4(d) or copies of the supplemented or amended prospectus
contemplated by Section 4(e).


8.           Indemnification.
 
(a)           Indemnification by the Company.  The Company will indemnify and
hold harmless the Series E Investor and its respective officers, directors,
members, employees and agents, successors and assigns, and each other person, if
any, who controls the Series E Investor within the meaning of the 1933 Act,
against any losses, claims, damages or liabilities, joint or several, to which
they may become subject under the 1933 Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon: (i) any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof; (ii) any blue sky application or other document executed by the Company
specifically for that purpose or based upon written information furnished by the
Company filed in any state or other jurisdiction in order to qualify any or all
of the Registrable Securities under the securities laws thereof (any such
application, document or information herein called a “Blue Sky Application”);
(iii) the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(iv) any violation by the Company or its agents of any rule or regulation
promulgated under the 1933 Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with such
registration; or (v) any failure to register or qualify the Registrable
Securities included in any such registration in any state where the Company or
its agents has affirmatively undertaken or agreed in writing that the Company
will undertake such registration or qualification on the Series E Investor’s
behalf and will reimburse the Series E Investor, and each such officer, director
or member and each such controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by the Series E Investor or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           Indemnification by the Series E Investor.  The Series E Investor
agrees to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent, that such untrue statement or omission is contained in any
information furnished in writing by the Series E Investor to the Company
specifically for inclusion in such Registration Statement or Prospectus or
amendment or supplement thereto.  In no event shall the liability of the Series
E Investor be greater in amount than the dollar amount of the proceeds (net of
all expenses paid by the Series E Investor in connection with any claim relating
to this Section 8 and the amount of any the Series E Investor has otherwise been
required to pay by reason of such untrue statement or omission) received by the
Series E Investor upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.
 
(c)           Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, that, any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.
 
 
12

--------------------------------------------------------------------------------

 
 
(d)           Contribution.  If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 8 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.
 
9.           Miscellaneous.
 
(a)           Amendments and Waivers.  This Agreement may be amended only by a
writing signed by the Company and the Series E Investor.  The Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Series E Investor.
 
(b)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 8.10 of the Purchase
Agreement.
 
(c)           Assignments and Transfers by the Series E Investor.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the Series E Investor and its respective successors and assigns.  The Series E
Investor may transfer or assign, in whole or from time to time in part, to one
or more persons its rights hereunder in connection with the transfer of
Registrable Securities by the Series E Investor to such person; provided, that,
the Series E Investor complies with all laws applicable thereto and provides
written notice of assignment to the Company promptly after such assignment is
effected.
 
(d)           Assignments and Transfers by the Company.  This Agreement may not
be assigned by the Company (whether by operation of law or otherwise) without
the prior written consent of the Series E Investor, provided, however, that the
Company may assign its rights and delegate its duties hereunder to any surviving
or successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Series E Investor, after notice duly given by
the Company to the Series E Investor.
 
 
13

--------------------------------------------------------------------------------

 
 
(e)           Benefits of the Agreement.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
 
(f)           Electronic Delivery; Counterparts.  This agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
and all of which shall constitute one and the same document.  In the event that
any signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” .tif, .gif, .peg or similar attachment to electronic mail (any such
delivery, an “Electronic Delivery”), such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such Electronic Delivery
signature page were an original thereof.  At the request of any party hereto,
each other party hereto or thereto shall re-execute the original form of this
Agreement and deliver such form to all other parties.  No party hereto shall
raise the use of Electronic Delivery to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of Electronic Delivery as a defense to the formation of a contract, and each
such party forever waives any such defense, except to the extent such defense
relates to lack of authenticity.
 
(g)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
(h)           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provisions hereof prohibited or
unenforceable in any respect.
 
(i)           Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
(j)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
 
 
14

--------------------------------------------------------------------------------

 
 
(k)           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement and all claims or causes of action (whether in contract
or tort) that may be based upon, arise out of or relate to this Agreement, or
the negotiation, execution, performance, validity, interpretation, construction
and enforcement of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this
Agreement), shall be governed by the Laws of the State of New York (without
giving effect to any choice or conflict of Law provision or rules (whether of
the State of New York or otherwise) that would cause the application of Laws of
any other jurisdiction). Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.




[signature page follows]


 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 


 
The Company:


NATIONAL HOLDINGS CORPORATION




By: /s/ Mark H. Goldwasser________
Name:  Mark H. Goldwasser
Title:   Chief Executive Officer
 
 
 
 
 
[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 
The Series E Investor:
 
NATIONAL SECURITIES GROWTH PARTNERS LLC
 


By:   /s/ Robert B.
Fagenson                                                      
Name:  Robert B. Fagenson
Title:  President and Chief Executive Officer
 


 


 
 
[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]
 
 

--------------------------------------------------------------------------------

 


Exhibit A


Plan of Distribution


The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.


The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:


- ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;


- block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;


- purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;


- an exchange distribution in accordance with the rules of the applicable
exchange;


- privately negotiated transactions;


- short sales effected after the date the Registration Statement of which this
Prospectus is a part is declared effective by the SEC;


- through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;


- broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;


- a combination of any such methods of sale; and


- any other method permitted pursuant to applicable law.


The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the 1933 Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.  The selling stockholders also
may transfer the shares of common stock in other circumstances, in which case
the transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.
 
 
 

--------------------------------------------------------------------------------

 


In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).


The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  We will not receive any of the proceeds from this offering.
Upon any exercise of the Warrants by payment of cash, however, we will receive
the exercise price of the Warrants.


The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the 1933 Act, provided that
they meet the criteria and conform to the requirements of that rule.


The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the 1933 Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the 1933
Act.  Selling stockholders who are "underwriters" within the meaning of Section
2(11) of the 1933 Act will be subject to the prospectus delivery requirements of
the 1933 Act.


To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the Registration Statement that includes this prospectus.
 
 
 

--------------------------------------------------------------------------------

 


In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers.  In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.


We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the 1934 Act may apply to sales of shares in the market and
to the activities of the selling stockholders and their Affiliates.  In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the 1933 Act.  The selling
stockholders may indemnify any broker-dealer that participates in transactions
involving the sale of the shares against certain liabilities, including
liabilities arising under the 1933 Act.


We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the 1933 Act and state securities laws, relating to
the registration of the shares offered by this prospectus.
 
We have agreed with the selling stockholders to keep the Registration Statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the Registration Statement or (2) the date on
which the shares may be sold without restriction pursuant to Rule 144 of the
1933 Act.




 